DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation of “”the edges” lacks prior antecedent basis.
 	For claim 2, the limitation of “”both semi-ovals” is unclear because is applicant referring to the semi-oval shapes as mentioned in claim 1 or just another semi-ovals? In addition, the limitation of “”the end” lacks prior antecedent basis.
	For claim 4, the limitation of “”the area” and “the end portions” lack prior antecedent basis.
	For claim 6, the limitation of “”the area”, “the open shank end”, and “the outside” lack prior antecedent basis.
	For claim 7, the limitation of “the open shank end” lacks prior antecedent basis.
	For claim 8, the limitation of “the inside” lacks prior antecedent basis.

Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1,2,6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Morris (US 20140360053 A1).
 	For claim 1, Morris discloses a device (figs. 5-8) for protecting paws, which comprises: an upper part (801,806; or as shown in fig. 8) and a lower part (701,702; or as shown in fig. 7), each having a shank portion (702,806) and a paw portion (701,801), wherein the upper and lower parts are connected in sections at the edges (as shown in fig. 5), forming a shank and a paw holder adjacent to the shank, wherein the paw portion of the lower part is in semi-oval shape adjoining, along the transversal axis thereof, the shank portion of the lower part (fig. 7), and wherein the paw portion of the upper part is in semi-oval shape adjoining, along the longitudinal axis thereof, the shank portion of the upper part (fig. 8).  
	For claim 2, Morris discloses wherein both semi-ovals are arranged symmetrically with respect to the shank axis, and wherein the semi-oval adjoining, along the longitudinal axis thereof, the shank portion of the upper part has, at the end of its transversal axis facing away from the shank portion, an end portion tapered to form an apex (as shown in fig. 5 or fig. 7 at ref. or fig. 8 at ref. 805).  
	For claim 6, Morris discloses two tension fasteners (803,703,509,508,704,803) connecting the upper part to the lower part located in the area of the open shank end on the outside of the shank.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (as above) in view of Bobko et al. (US 20160143250 A1).
 	For claim 3, Morris is silent about wherein the shank portion of the upper part has a reinforcement.  
	Bobko et al. teach a device for protecting paws comprising a shank portion of an upper part having a reinforcement (para. 0036, 0049). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the shank portion of the upper part of Morris with a reinforcement as taught by Bobko et al. in order to provide more strength and durability for the device. 
	For claim 4, Morris as modified by Bobko et al. is silent about wherein the shank portion of the upper part is penetrated by an oval which is closed off by a cover part circumferentially resting on the upper part as reinforcement and which isInventor(s): Franz VesztergomSerial No.: UnassignedFiled: HerewithOur Docket: 10306.021US1 Preliminary Amendmentcomplemented by cut-outs in the shank portion of the upper part, in the area of the end portions of the longitudinal and transversal axes thereof.  In addition to the above, Bobko et al. further teach the shank portion of the upper part is penetrated by an oval (the area of ref. 110) 
	For claim 5, Morris as modified by Bobko et al. is silent about wherein.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (as above) in view of Montgomery (US 20160106066 A1).
 	For claim 7, Morris is silent about wherein the shank portion of the lower part is extended beyond the open shank end toward a slip-off protection, which in closed position, is tapered conically away from the shank.
	Montgomery teaches a device for protecting paws comprising a shank portion (fig. 3, where ref. 34 is pointing at) of the lower part (2) is extended beyond the open shank end toward a slip-off protection (3,6). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the shank portion of the lower part of Morris be extended beyond the open shank end toward a slip-off protection as taught by Montgomery in order to provide added securement of the device onto the animal’s leg. 
	Morris as modified by Montgomery teaches, in closed position, the slip-off protection does not tapered conically away from the shank but not, in closed position, is tapered conically away from the shank. It would have been an obvious substitution of functional equivalent to substitute, in closed position, the slip-off protection does not tapered conically away from the shank of Morris as modified by Montgomery with, in closed position, is tapered conically away from the shank, since a simple substitution of one known element for another would obtain predictable results (both would result in the slip-off protection being wrapped around the leg of the animal near the shank area for further securement). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morris as modified by Montgomery as applied to claims 1,7 above, and further in view of Entler (US 20140150299 A1).
 	For claim 8, Morris as modified by Montgomery is silent about wherein the slip-off protection is equipped with a non-slip coating in sections on the inside.  
 	Entler teaches a device for protecting paws comprising a slip-off protection (6) is equipped with a non-slip coating in sections on the inside (para. 0031, the PVC coating from KITTRICH LLC). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the slip-off protection of Morris as modified by Montgomery be equipped with a non-slip coating in sections on the inside as taught by Entler in order to provide better traction for securement around the leg of the animal. 
Claims 9,10 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (as above) in view of Heisler (US 20070271681 A1).
 	For claim 9, Morris is silent about wherein the upper and lower parts are made from polyurethane foam.
 	Heisler teaches a device for protecting paws comprising upper and lower parts are made from polyurethane foam (para. 0045). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to manufacture the upper and lower parts of Morris out of polyurethane foam as taught by Heisler in order to provide cushioning. 
	For claim 10, Morris as modified by Heisler is silent about wherein the polyurethane foam has a material thickness of 1-3 mm and a tensile strength of about 2. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the polyurethane foam of Morris as modified by Heisler with a material thickness of 1-3 mm and a tensile strength of about 8,1 N/mm2, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on how much cushion and strength the user wishes to have for the material of the device).  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643